7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  both claims recite “being operatively operatively connected to” the offices presumed the duplication of the words is a typographical duplication.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first and second parts defining an impeller cavity therebetween" in lines 2-3.  The claim makes no prior reference to “first and second parts” nor gives the office any guidance as to what the extent of these features are or what they are parts of. There is insufficient antecedent basis for this limitation in the claim.  All of its dependents extend form claim 16 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, and 15 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by EPO 0,636,791 A1 to Kidger (K1).

In Re Claim 1:
K1 teaches:
	A method of controlling a delivery pressure of an aircraft engine fuel system comprising: (Page 2, ll. 0-4 disclose the invention disclosed is for engine driven fuel pumps for aviation gas turbine engines.)


	Varying an angular relationship between the inlet and the outlet of the pump to control the delivery pressure. [Per Figures 6 and 7, and Col. 5, ll. 16-38 discloses that the system can change from the inlet(19) to the outlet(20) and a second method where the angular relationship is half the angular extent, by directing the fluid to the inlet(33), varying the pressure output of the pump.]

In Re Claims 2 and 3:
 K1 teaches:
	The method of claim 1, wherein:
	(Claim 2)The varying the angular pressure includes, in response to the delivery pressure falling below a delivery pressure setpoint, increasing an angle between the inlet and the outlet. [Per Col. 2, ll. 4-10, the fuel pump varies its length of travel from inlet to outlet based upon the pressure output, where the system has a set desired pressure output, but at higher speeds must be adapted to a shorter inlet to not exceed that output.  By the same principal if the system slows back down, the shortened path is no longer producing its desired output and it must be extended to the longer path/distanced inlet port again.]
(Claim 3) Claim 2, wherein the varying the angular relationship includes in response to the delivery pressure rising above the delivery pressure setpoint, decreasing the angle between the inlet and the outlet. [Per Col. 2, ll. 4-10, the fuel pump is designed to produce a desired pressure and flow at low speeds, but at maximum engine speeds the pressure is too high and the system can be altered to an alternative form producing a lower pressure rise.] 

In Re Claim 9:
K1 teaches:
	An aircraft engine fuel system comprising: (Page 2, ll. 0-4 disclose the invention disclosed is for engine driven fuel pumps for aviation gas turbine engines.)
A rotodynamic fuel pump(5) having an inlet(19, 33) and an outlet(20) connected to the fuel system, a pressure regulating assembly(19, 33, 34) operatively associated with one of the inlet and the outlet, and a controller (34) configured to vary an angle between the inlet and the outlet to regulate a delivery pressure at the outlet. [Per Figures 6 and 7, and Col. 5, ll. 16-38 discloses that the system can change from the inlet (19) to the outlet (20) and a second method where the angular relationship is half the angular extent, by directing the fluid to the inlet (33), varying the pressure output of the pump by varying the opening value of a valve (34).]

In Re Claims 10:
 K1 teaches:
	The system of claim 9, wherein:
	(Claim 10) the pressure regulating mechanism is configured to vary the angle in response to fluctuations in the delivery pressure. [Per Col. 2, ll. 4-10, the fuel pump varies its length of travel (Valve orientation) from inlet to outlet based upon the pressure output, where the system has a set desired pressure output, but at higher speeds must be adapted to a shorter inlet to not exceed that output.  By the same principal if the system slows back down, the shortened path is no longer producing its desired output and it must be extended to the longer path/distanced inlet port again.]

In Re Claim15:
K1 teaches:

A housing(1) defining an inlet(19,33) and an outlet(20) therein, the first and second parts defining an impeller cavity therebetween,
An impeller(5, 12, 13) disposed at least in part in the impeller cavity, and
A pressure regulating mechanism(34) adapted to vary an angular relationship between the inlet and the outlet to control a delivery pressure at the outlet. [Per Figures 6 and 7, and Col. 5, ll. 16-38 discloses that the system can change from the inlet(19) to the outlet(20) and a second method where the angular relationship is half the angular extent, by directing the fluid to the inlet(33), varying the pressure output of the pump by varying the opening value of a valve(34).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of US 4,449,506 to Dructhas (D1)

In Re Claim 11:
K1 teaches:


K1 is silent as to:
	Comprising a fluid conduit hydraulically connecting the outlet to an actuator of the pressure regulating mechanism. 

D1 teaches:
	A microprocessor valve can be used to control fuel delivery pressure systems.  Said control systems utilize for example a pressure sensor(46) to measure the delivery pressure of the pump (output) and feed this to the microprocessor to ensure the actual delivery pressure by the pump matches the desired output of the pump operating system.  [Col. 5, ll. 36-60.]
	The control valve is a linear actuator(16) with a biasing spring(222) actuated by the detected conditions and exit pressure of the pump as the feedback control. [Col. 8, ll. 20-44.]  The pump can further be controlled by retroactive emergency control to the speed of the engine when the processor is damaged by directing the output of the fuel pump to one side to make the spool control retroactive to pressure. [Col. 2, line 53 - Col. 3, line 14]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of K1, having an inlet pressure controllable valve (K1, 34), to replace said valve and control with the linear actuator valve of D1, and microprocessor and backup control system as laid out in D1, to more efficiently control the relative pressure output of the K1 system with electronic observation and further providing backup redundant control of said pressure output of 

In Re Claims 12 and 13:
K1 as modified by D1 teaches:
	The fuel system of claim 11, wherein:
	(Claim 12) the actuator is operatively connected to the at least one of the inlet and the outlet via a mechanical linkage. [Valve 200 of D1 would be operatively connected through mechanical linkage of spools(D1, 142) to pressure provided by the outlet of the fuel pump. D1, Col. 8, ll. 20-44.] 
	(Claim 13) the actuator is a linear actuator biased to a neutral position by a biasing member(D1, 222) to a neutral position by a biasing member such that the linear actuator is in the neutral position when the delivery pressure is below a delivery pressure setpoint. [D1, Col. 8, ll. 20-44. The neutral position set to the maximum value in so far as neutral is defined in the claim.]

Allowable Subject Matter
Claims 4-8, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 9, and 16 recite various embodiments of the housing being formed of two points, whereby rotation, movement, or pivoting of one of these parts, involves moving the location of an inlet or outlet.  The closest prior art identified by the office, such as that of K1 above, provide for varying the length by varying which inlet is used, which requires instillation of multiple ports.  Applicant’s system, on the other hand, only requires a single inlet, as it undergoes a motion to achieve the desired pressure regulation. The office has identified US 4,948,344 to Cygnor discloses moving an intermediate element, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,529,221 to Futa Jr. et al. disclosed using a mechanical linkage(158) affixed to a spring biaser(162) for regulating operation of a fuel pump(116) through movement and pivot of a mechanical linkage(122).  US 2016/0186670 to OBA discloses valved control of pressure of a fuel pump based upon detected outlet pressure. US 3,667,722 to Katz et al. discloses generic proportional control of a linear actuated valve with baising spring.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745